Citation Nr: 1529848	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for spontaneous pneumothorax for the period prior to November 28, 2012, to include the question of entitlement to an earlier effective date for the grant of the 30 percent rating. 

2.  Entitlement to a disability rating higher than 30 percent for spontaneous pneumothorax for the period as of November 28, 2012.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had National Guard service, including a period of active duty for training from March 1966 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran's representative signed a December 2012 Informal Conference Report (ICR) form, and indicated that the 30 percent disability rating for spontaneous pneumothorax satisfied the Veteran's appeal, as of November 28, 2012, the effective date of the higher rating.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to a disability rating higher than 30 percent for spontaneous pneumothorax, for the period as of November 28, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, a December 2012 ICR form signed by the Veteran's representative, prior to the promulgation of a decision in his appeal, indicated that the Veteran was satisfied with the 30 percent disability rating as of November 28, 2012.  As such, the Veteran's representative has withdrawn the claim of entitlement to a disability rating higher than 30 percent for spontaneous pneumothorax for the period as of November 28, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The claim of entitlement to a disability rating higher than 30 percent for spontaneous pneumothorax for the period as of November 28, 2012, is dismissed.


REMAND

The record contains multiple reports of pulmonary function testing (PFT) in February 2008, August 2009, and during VA examinations in June 2008 and December 2009.  There appears to be a disparity between the results of the different PFTs used during testing which would lead to different levels of evaluation depending on which test was used to rate the disability.  Nonetheless, clinicians, including VA examiners, providing or reporting test results have not commented on which test most accurately reflected the Veteran's level of disability.  Additionally, the full results of the PFT conducted during the June 2008 VA examination are not of record.  Thus, further development and subsequent clarification is required.

Recent examinations have determined that the Veteran's restrictive lung disease is the result of non-service connected chronic obstructive pulmonary disease (COPD) and of the Veteran's excessive cigarette smoking; and not due to service-connected spontaneous pneumothorax.  Clarification is also required with respect to whether the Veteran's prior PFTs showing significant disability were the result of service-connected spontaneous pneumothorax.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full results of a PFT conducted during the Veteran's June 2008 VA examination. 

2.  Then, submit the Veteran's claims file to an appropriate VA examiner to obtain opinions with respect to the severity of the Veteran's service-connected spontaneous pneumothorax, as reflected in prior PFT results.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner should provide opinions with respect to which PFT (FEV-1 or FEV-1/FVC) likely most accurately reflected the level of disability of the Veteran's pulmonary disability in each of the February 2008, June 2008, August 2009, and December 2009 PFTs.

The examiner should additionally provide opinions with respect to whether the level of respiratory disability represented in each of the prior PFT was at least as likely as not the result of his service-connected spontaneous pneumothorax.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


